UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 03-6733



EARL VONNEY WADE,

                                              Plaintiff - Appellant,

            versus


RON ANGELONE, Director of DOC; DR. VERNON
SMITH, Health Services Director;* MR. BRAXTON,
Chief Warden; MS. RAY, Medical Administrator,
Sussex I State Prison; MS. SECRIST, Health
Nurse, Sussex I State Prison; RUFUS FLEMING,
Regional Director; CMS, which stands for
Correctional Medical Service; MS. CLOW, Nurse,
Sussex I State Prison; PRISON HEALTH SERVICES;
MS. BRIT; MS. TYLER; BASKERVILLE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-01-174-2)


Submitted:    June 13, 2003                   Decided:   July 2, 2003


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


     *
         Dr. Smith died during the pendency of this appeal.
2
Earl Vonney Wade, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Edward Joseph
McNelis, III, Coreen Antoinette Bromfield, John David McChesney,
RAWLS & MCNELIS, P.C., Richmond, Virginia; Lynne Jones Blain,
HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Earl Vonney Wade appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court. See Wade v. Angelone,

No. CA-01-174-2 (E.D. Va. Feb. 26, 2002; filed Sept. 27, 2002 &

entered Sept. 30, 2002; Apr. 8, 2003).   We deny Wade’s motions for

injunctive relief and appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED


                                3